People v Ketteles (2017 NY Slip Op 03971)





People v Ketteles


2017 NY Slip Op 03971


Decided on May 17, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
JOHN M. LEVENTHAL, JJ.


2006-08897
 (Ind. No. 7544/05)

[*1]The People of the State of New York, respondent,
vJerry Ketteles, also known as Jerry Kettrles, appellant.


Jerry Kettrles, named herein as Jerry Ketteles, also known as Jerry Kettrles, Auburn, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Sholom J. Twersky of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (De Nice Powell of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 19, 2009 (People v Ketteles, 62 AD3d 902), affirming a judgment of the Supreme Court, Kings County, rendered September 13, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, DILLON and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court